Per Curiam.
Respondent herein having served and filed motion to dismiss, and the court having on the 6th day of December 1957, made and entered an order to the effect that such motion would be deemed submitted to the court on the 19th day of December 1957, and appellant having been cited to show cause why the motion should not be granted, and no appearance having been made on his behalf and no cause being shown, it is hereby ordered that the appeal be and it is dismissed.
MR. CHIEF JUSTICE HARRISON, and MR. JUSTICES CASTLES, ANGSTMAN and ADAIR, concur.